No. 12836

          I N T E SUPREME C U T OF THE STATE OF M N A A
               H           OR                    OTN

                                             1974



STATE EX REL BILLINGS EDUCATION ASSOCIATION,
I N C , , a n o n - p r o f i t Montana c o r p o r a t i o n ,

                                 P l a i n t i f f and R e l a t o r ,



T E DISTRICT COURT O THE THIRTEENTH J U D I C I A L
 H                                 F
DISTRICT O THE STATE O M N A A i n and f o r t h e
                  F                   F OTN,
County of Yellowstone, and t h e HON. B , W. THOMAS,
p r e s i d i n g D i s t r i c t Judge,

                                 Defendants and Respondents.




ORIGINAL PROCEEDING:

Counsel of Record:

      For R e l a t o r :

                Pedersen, Herndon and Harper, B i l l i n g s , Montana
                Donald R. Herndon argued, B i l l i n g s , Montana

      For Respondent:

                Moulton, Bellingham, Longo and Mather, B i l l i n g s ,
                 Montana
                William Bellingham argued, B i l l i n g s , Montana



                                                     Submitted:          August 19, 1974

                                                        Decided:         August 26, 1974
                -. ,-
Filed :     3
           JE       i   S'   ',9/4            Dissent Filed:             December 12, 1974
Hon. Gordon R . B e n n e t t , D i s t r i c t J u d g e , s i t t i n g i n p l a c e of
Mr. J u s t i c e Frank I . Haswell, d i s s e n t i n g :



             I c a n n o t concur e n t i r e l y w i t h t h e o r d e r of t h e m a j o r i t y

o r t h e r e a s o n i n g behind t h e o r d e r b e c a u s e it d e n i e s a l l e f f e c t t o

t h e " P r o f e s s i o n a l N e g o t i a t i o n s Act f o r T e a c h e r s " , s e c t i o n s 75-

6115 t h r o u g h 75-6128,          Revised Codes of Montana, 1947, h e r e i n a f t e r

r e f e r r e d t o a s " t h e Act".         I t must be presumed t h a t t h e L e g i s -

l a t u r e i n t e n d e d t h e Act t o make a t l e a s t some s u b s t a n t i v e changes

i n t h e e x i s t i n g law i n o r d e r t o a c c o m p l i s h t h e L e g i s l a t i v e dec-

l a r a t i o n of p o l i c y and p u r p o s e e x p r e s s e d i n s e c t i o n 75-6116,           R.C.M.

1947.       I n h o l d i n g t h a t t h e board of e d u c a t i o n h a s " f i n a l a u t h o r i t y "
a s t o negotiations with i t s teachers t h e majority has stripped t h e

Act of i t s meaning and r e t u r n e d t h e p a r t i e s t o t h e i r former p o s i -

t i o n s a s i f t h e Act had n e v e r been p a s s e d .              S t a t u t e s of t h i s s t a t e

a r e t o be c o n s t r u e d a c c o r d i n g t o t h e l e g i s l a t i v e i n t e n t .    Courts

may o n l y a s c e r t a i n and d e c l a r e what i s c o n t a i n e d i n s t a t u t e s and
must g i v e e f f e c t t o e v e r y p r o v i s i o n i f p o s s i b l e .

             The Act e x p r e s s l y made major changes i n t h e r e l a t i o n s h i p
between t e a c h e r s and t h e i r employing s c h o o l b o a r d s .                 For t h e f i r s t

t i m e i n t h e h i s t o r y of t h i s s t a t e , t e a c h e r s were g i v e n t h e r i g h t

t o b a r g a i n c o l l e c t i v e l y a s t o n e g o t i a b l e c o n d i t i o n s of employment

t h r o u g h r e p r e s e n t a t i v e s of t h e i r c h o i c e who f u n c t i o n a s t h e s o l e

representatives f o r a l l teachers i n the 'appropriate u n i t " .                                  Direct

n e g o t i a t i o n s between r e p r e s e n t e d i n d i v i d u a l t e a c h e r s and t h e i r

employer a r e p r o h i b i t e d .        Both t h e r e p r e s e n t a t i v e of t h e t e a c h e r s
and t h e s c h o o l board have a duty t o n e g o t i a t e and b a r g a i n .                     The

i n t e n d e d r e s u l t of t h e n e g o t i a t i o n s i s t o a r r i v e a t a m a s t e r a g r e e -
ment which must be reduced t o w r i t i n g and r a t i f i e d .                       A l l individual

t e a c h e r c o n t r a c t s must conform t o t h e master agreement.                         It i s an

u n f a i r l a b o r p r a c t i c e f o r employing b o a r d s of e d u c a t i o n t o i n t e r f e r e
with, r e s t r a i n o r coerce teachers i n t h e i r r i g h t of self-organ-

i z a t i o n o r s e l e c t i o n of a r e p r e s e n t a t i v e , o r t o r e f u s e t o n e g o t i a t e

i n good f a i t h .        D i s t r i c t c o u r t s of t h i s s t a t e a r e g r a n t e d j u r i s -

d i c t i o n t o e n j o i n u n f a i r l a b o r p r a c t i c e s a s defined i n t h e Act.

              I cannot construe t h e foregoing provisions a s giving

b o a r d s of e d u c a t i o n " f i n a l a u t h o r i t y " .    These s e c t i o n s e x p r e s s l y

g r a n t t e a c h e r s of t h i s s t a t e a d d i t i o n a l l e g a l r i g h t s n o t p r e v i o u s l y

r e c o g n i z e d by s t a t u t e and t o t h e e x t e n t g r a n t e d t h e a u t h o r i t y of
b o a r d s of e d u c a t i o n i s d i m i n i s h e d .

              The Act r e q u i r e s good f a i t h c o l l e c t i v e b a r g a i n i n g .           Good

f a i t h b a r g a i n i n g c a n o n l y o c c u r between r e l a t i v e e q u a l s and i s

i n h e r e n t l y impossible i f e i t h e r s i d e has " f i n a l a u t h o r i t y " .              The

Act d o e s n o t r e q u i r e agreement.               What i s r e q u i r e d i s c o n t i n u e d

good f a i t h n e g o t i a t i o n s between t h e p a r t i e s u n t i l a m a s t e r a g r e e -

ment i s a g r e e d upon.

             The r e l a t o r t e a c h e r s i n t h i s p r o c e e d i n g a r e a t t e m p t i n g t o

e n j o i n t h e s c h o o l board from i s s u i n g i n d i v i d u a l t e a c h e r c o n t r a c t s

b e f o r e a m a s t e r agreement h a s been n e g o t i a t e d and r a t i f i e d by t h e

parties.         I f such i s s u a n c e of i n d i v i d u a l t e a c h e r c o n t r a c t s con-

s t i t u t e s a n u n f a i r l a b o r p r a c t i c e w i t h i n t h e meaning of s e c t i o n

75-6120,       R.C.M.       1947, i t may be e n j o i n e d .             This i s t h e s o l e i s s u e
b e f o r e t h e Court and b o t h p a r t i e s a g r e e t h a t t h e u n r e s o l v e d i s s u e s

p r e v e n t i n g agreement a r e n o t r e l e v a n t t o t h i s q u e s t i o n .            There i s

a l s o no d i s p u t e c o n c e r n i n g t h e f a c t t h a t t h e s c h o o l board i s

a t t e m p t i n g t o r e q u i r e t e a c h e r a c c e p t a n c e of i n d i v i d u a l c o n t r a c t s

w i t h i n a s p e c i f i e d p e r i o d of t i m e a t t h e p e n a l t y of f o r f e i t u r e of
the teacher's position.
              S e c t i o n 75-6102,       R.C.M.       1947, r e q u i r e s w r i t t e n i n d i v i d u a l

teacher contracts.                 S e c t i o n 75-6122,        R.C.M.      1947, r e q u i r e s m a s t e r
agreements t o be reduced t o w r i t i n g and r a t i f i e d .                        N statute
                                                                                          o

d i r e c t l y p r o v i d e s t h a t e i t h e r t y p e of c o n t r a c t s h o u l d p r e c e d e t h e
other.        I t i s t h e d u t y of t h i s Court t o p r o v i d e a c o n s t r u c t i o n

which g i v e s b o t h p r o v i s i o n s e f f e c t , i f p o s s i b l e , c o n s i s t e n t

with t h e expressed l e g i s l a t i v e i n t e n t .

              Individual c o n t r a c t s p r i o r t o r a t i f i c a t i o n of a master

agreement s e r v e no u s e f u l o r l e g i t i m a t e p u r p o s e .              The o f f e r and

a c c e p t a n c e f u n c t i o n s of c o n t r a c t i n g i s now accomplished by " n o t i c e s

o f r e - e l e c t i o n " of t e n u r e t e a c h e r s p u r s u a n t t o s e c t i o n 75-6105,

R.C.M.      1947, and of n o n t e n u r e t e a c h e r s p u r s u a n t t o s e c t i o n 75-6105.1,

R.C.M.      1947.       Both s e c t i o n s r e q u i r e t h e t e a c h e r t o a c c e p t t h e " r e -

e l e c t i o n " i n w r i t i n g within 2 0 days o r f o r f e i t t h e p o s i t i o n .                By

r e a s o n of t h e s e s e c t i o n s s c h o o l b o a r d s a r e f u l l y a d v i s e d a s t o t h e

i d e n t i t y of e a c h t e a c h e r who a g r e e s t o t e a c h d u r i n g t h e f o r t h c o m i n g
year within 2 0 days a f t e r t h e teacher has received t h e n o t i c e .                                     The

t e r m s and c o n d i t i o n s of t h e employment a r e r e q u i r e d t o be c o n t r o l l e d

by t h e m a s t e r agreement.              I n d i v i d u a l t e a c h e r c o n t r a c t s c a n n o t con-

form t o a m a s t e r agreement n o t y e t i n e x i s t e n c e .                    Therefore, both

s t a t u t o r y p r o v i s i o n s r e q u i r i n g i n d i v i d u a l t e a c h e r c o n t r a c t s and

m a s t e r a g r e e m e n t s a s t o t e a c h e r s r e p r e s e n t e d by a b a r g a i n i n g a g e n t ,

r e s p e c t i v e l y , a r e s a t i s f i e d by r e q u i r i n g m a s t e r agreement t o
precede t h e i n d i v i d u a l c o n t r a c t s .

              I a l s o d i s a g r e e w i t h t h e c o n c l u s i o n of t h e m a j o r i t y o p i n i o n

t h a t t h e r e s p o n d e n t s c h o o l board n e g o t i a t e d i n good f a i t h .             Uni-

l a t e r a l l y o f f e r i n g r e p r e s e n t e d t e a c h e r s w i t h t h e o p t i o n of c o n t r a c t -

i n g i n d i v i d u a l l y w i t h r e s p e c t t o n e g o t i a b l e c o n d i t i o n s o f employ-
ment o r f o r f e i t i n g t h e i r j o b d o e s n o t e v e n c o n s t i t u t e b a r g a i n i n g ,

l e t a l o n e "good f a i t h " b a r g a i n i n g .        I t i s a b a r e u l t i m a t u m and an

a b s o l u t e r e j e c t i o n of t h e c l e a r i n t e n t and p u r p o s e of t h e Act.

              The m a j o r i t y f a i l s t o r e c o g n i z e t h e s t a t u t o r y d i s t i n c t i o n
between c o n d i t i o n s of employment s u b j e c t t o " n e g o t i a t i o n s and
b a r g a i n i n g " and a l l o t h e r m a t t e r s and i s s u e s which remain w i t h i n

t h e s o l e d i s c r e t i o n of t h e s c h o o l board and a r e c o n s i d e r e d " m e e t
and confer" items only.    Section 75-6119, R.C.M. 1947, defines
and limits negotiations as follows:
          "It shall be the duty of all employers acting
          as a board, or acting by and through a bargain-
          ing agent designated or employed by the employer,
          and all teachers, or a representative of teachers,
          to meet and confer for professional negotiation
          purposes at the request of either, except as pro-
          vided by this act, to discuss matters relating
          directly to the employer-teacher relationship
          such as salary, hours and other terms of employ-
          ment, and to negotiate and bargain for agreement
          on such matters. The matters of negotiation and
          bargaining for agreement shall not include matters
          of curriculum, policy of operation, selection of
          teachers and other personnel, or physical plant
          of schools or other facilities, however nothing
          herein shall limit the obligation of employers
          to meet and confer as provided in section 75-
          6118. * * * "
          The ratification of a master agreement is the only con-
clusion provided in the Act to the duty to bargain in good faith
as to negotiable conditions of employment.    It contains no binding
procedure to be used in the event that the parties should reach
an impasse.    This may be a serious weakness in the Act but courts
are not permitted to pass on the wisdom of legislation.    Union
Carbide v. Skaggs Drug Center, Inc., 139 Mont. 15, 359 P.2d 644;
Yellowstone Bank v. Bd. of Equal., 137 Mont. 198, 351 P.2d 904;
Willett v. State Examiners, 112 Mont. 317, 115 P.2d 287.
          Article X, Section 8, of the Constitution of Montana creates
school. boards as a constitutional entity but beyond that fact has
no further relevance to the issues in this matter.   The respondent
school board has not argued that the Act is unconstitutional or
that the school board is autonomous with respect to the state legis-
lature.    The findings of fact and conclusions of law of the district
court which have, in effect, been affirmed by the majority did not
rule on the constitutionality of the Act.
          This Court should have accepted jurisdiction in this pro-
ceeding and held that issuance and offering individual teacher
c o n t r a c t s t o t e a c h e r s r e p r e s e n t e d by a b a r g a i n i n g a g e n t p r i o r

t o r a t i f i c a t i o n of a m a s t e r agreement i s an e n j o i n a b l e u n f a i r

Labor p r a c t i c e under t h e Act.               The l e g i s l a t u r e must d e c i d e whether

the Act r e q u i r e s amendment.               The C o u r t s h o u l d e n f o r c e t h e Act

according t o i t s t e r m s .




                                                   Honorable Gordon R . B e n n e t t s i t t i n g
                                                   i n p l a c e of M r . J u s t i c e Frank I .
                                                   Haswell.